 

Exhibit 10.28

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective
this 5th day of January, 2017 (the “Effective Date”), by and between SAJAN,
INC., a Delaware corporation having its principal executive offices in the State
of Wisconsin (the “Company”), and SHANNON ZIMMERMAN, an individual resident of
the State of Wisconsin (the “Employee”).

 

RECITALS

 

WHEREAS, the parties entered into a written agreement governing Employee’s
employment with the Company on May 19, 2006, as amended by that First Amendment
to Employment Agreement dated February 1, 2010 (collectively, the “Agreement”),
pursuant to which the Employee is entitled to a certain severance package if the
Employee’s employment with the Company is terminated by the Company without
Cause (as such term is defined in the Agreement) or by the Employee pursuant to
Section 5.2 of the Agreement; and

 

WHEREAS, the Company and the Employee desire to amend Section 6.4 of the
Agreement to add one year of Company-funded health-insurance coverage not to
exceed $5,000 for the annual period to the Employee’s severance package;

 

NOW, THEREFORE, in consideration of the mutual promises and provisions contained
in this Amendment, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.           Terms of Employment. The parties agree that the terms of the
Agreement will remain in full force and effect, except as set forth in this
Amendment.

 

2.           Severance Payment. Section 6.4 of the Agreement will be replaced in
its entirety with the following:

 

“6.4        By the Company Without Cause or by the Employee for the Company’s
Breach.

 

(a)          Severance. If (a) the Company terminates the Employee’s employment
without Cause, or (b) the Employee properly terminates employment pursuant to
Section 5.2, the Employee will be entitled to continuing payments of the
Employee’s Base Salary for twelve (12) months following the Date of Termination
(such payment, the “Severance Payment”) (to be paid in monthly or other
installments in accordance with the general practice of the Company from time to
time).

 

(b)          In addition to the Severance Payment, the Employee shall be
entitled to receive one year of Company-funded health insurance coverage not to
exceed $5,000 for the annual period, as well as all other unpaid amounts, if
any, to which Employee is entitled under this Agreement under any compensation
plan or program of the Company, at the time such payments are due (such payments
pursuant to Section 6.4(a) and this Section 6.4(b), the “Severance Payments”).

 

[Signature page follows.]

 

 1 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Employment Agreement on the day and year first written above.

 

  SAJAN, INC.       /s/ Thomas P. Skiba   By: Thomas P. Skiba   Its: CFO      
/s/ Shannon Zimmerman   Shannon Zimmerman, an Individual

 

Signature Page to Second Amendment to Employment Agreement

 

 

